COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Shayna Epps v. Caston DeBoise

Appellate case number:    01-16-00285-CV

Trial court case number: 2010-45732

Trial court:              247th District Court of Harris County

       The motion for rehearing filed by Shayna Epps is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Massengale.

Date: December 21, 2017